      Case 1:20-cv-00180-JRH-BKE Document 34 Filed 12/16/20 Page 1 of 3




               IN THE UNITED STATES DISTRICT COURT
              FOR THE SOUTHERN DISTRICT OF GEORGIA
                         AUGUSTA DIVISION

 THE TWELFTH CONGRESSIONAL                  )
 DISTRICT REPUBLICAN                        )
 COMMITTEE, et al.,                         )
                                            )
                      Plaintiffs,           )
                                            )
 v.                                                Civil No. 1:20-cv-00180-JRH-BKE
                                            )
 BRADFORD J. RAFFENSPERGER,                 )
 et al,                                     )
                                            )
                     Defendants.
                                            )


     PLAINTIFFS' OPPOSITION TO PROPOSED INTERVENOR-
   DEFENDANTS GEORGIA STATE CONFERENCE OF THE NAACP,
   GEORGIA COALITION FOR THE PEOPLE'S AGENDA, INC. AND
                      HELEN BUTLER

      The deadline for known parties opposing Plaintiffs' Complaint and Motion

for Temporary Restraining Order was set for 9:00 p.m. on December 15, 2020.

Another set of Proposed Intervenors, the Georgia State Conference of the NAACP,

the Georgia Coalition for the People's Agenda, Inc. and Helen Butler filed a motion

to intervene along with a brief in opposition to Plaintiffs' claims 17 minutes before

the Court's stated deadline.

      Plaintiffs' object to this proposed intervention on several grounds, among

them including that the filing adds further confusion and unnecessary

                         Opposition to Intervention by NAACP

                                     Page 1 of 3
      Case 1:20-cv-00180-JRH-BKE Document 34 Filed 12/16/20 Page 2 of 3



complication, their goals align with the current Defendants who are vigorously

defending this case, their asserted claims mirror those of the existing Defendants,

and their responses are simply not helpful to the Court.

         While Plaintiffs do not object to this set of Proposed Intervenors filing

amicus briefs, there is no legitimate basis for them to intervene as a matter of right

or permissively.

         Plaintiffs intend to file an opposition brief after responding to the current

briefs before the Court opposing Plaintiffs' Motion for Temporary Restraining

Order.

                                        Respectfully submitted,

                                        12th CONGRESSIONAL DISTRICT
                                        REPUBLICAN COMMITTEE, et al.

                                        /s/ Christopher I. Kachouroff
                                        Christopher I. Kachouroff, Esq.*
                                        Patrick M. McSweeney, Esq.*
                                        Robert J. Cynkar, Esq.*
                                        MCSWEENEY, CYNKAR & KACHOUROFF, PLLC
                                        13649 Office Place, Suite 101
                                        Woodbridge, Virginia 22192
                                        (703) 621-3300 (o)
                                        chris@mck-lawyers.com
                                        patrick@mck-lawyers.com
                                        rcynkar@mck-lawyers.com

                                        Johnny Vines, Esq.
                                        Georgia Bar Number: 940633
                                        JOHNNY VINES, P.C.

                           Opposition to Intervention by NAACP

                                         Page 2 of 3
      Case 1:20-cv-00180-JRH-BKE Document 34 Filed 12/16/20 Page 3 of 3



                                     404 Durden Street, Suite B
                                     Vidalia, Georgia 30474
                                     (912) 388-7071 (o)
                                     (912) 537-6600 (f)
                                     jecvines@vineslaw.com

                                     Counsel for Plaintiffs

                                     * Admitted Pro Hac Vice




                         CERTIFICATE OF SERVICE


      I hereby certify that on December 16, 2020, I electronically filed this

document with the Clerk of Court using the CM/ECF system which will

automatically send email notification of such filing to the attorneys of record:



                                     /s/ Christopher I. Kachouroff
                                     Christopher I. Kachouroff, Esq.*
                                     Patrick M. McSweeney, Esq.*
                                     Robert J. Cynkar, Esq.*
                                     MCSWEENEY, CYNKAR & KACHOUROFF, PLLC
                                     13649 Office Place, Suite 101
                                     Woodbridge, Virginia 22192
                                     (703) 621-3300 (o)
                                     chris@mck-lawyers.com




                        Opposition to Intervention by NAACP

                                     Page 3 of 3
